Case: 17-30015      Document: 00514226900         Page: 1    Date Filed: 11/06/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT      United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                     FILED
                                                                                November 6, 2017
                                      No. 17-30015
                                                                                  Lyle W. Cayce
                                                                                       Clerk
UNITED STATES OF AMERICA INTERNAL REVENUE SERVICE,

              Plaintiff - Appellee

v.

S. P. DAVIS, SR.; WILLIE J. SINGLETON; ANDREW DAVIS, JR.,

              Defendants - Appellants




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                              USDC No. 5:15-CV-50


Before REAVLEY, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Defendants-Appellants, S.P. Davis, Sr., Willie J. Singleton (“Singleton”)
and Andrew Davis, Jr., appeal the district court’s grant of the Government’s
summary judgment. We affirm for the reasons given by the district judge in
his January 5, 2017 Memorandum Ruling.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 17-30015    Document: 00514226900        Page: 2    Date Filed: 11/06/2017



                                     No. 17-30015
        S.P. Davis, Sr. and Singleton were partial owners of several businesses.
The Internal Revenue Service made assessments against S.P. Davis, Sr. and
Singleton, along with others, for unpaid federal payroll taxes affiliated with
those businesses. This fifth appeal in this tax-debt related litigation involves
commercial property that all three Appellants co-owned. The Government
attached a lien to the property and subsequently filed suit against S.P. Davis,
Sr., Singleton, Andrew Davis, Jr. and Boardwalk Investors 1 to force the sale of
the property under 26 U.S.C. § 7403.            Andrew Davis, Jr. and Boardwalk
Investors are not liable for S.P. Davis, Jr. and Singleton’s tax obligation, but
were added because the statute required that all parties with an interest in
the subject property be joined in the lawsuit. See 26 U.S.C. § 7403(b). The
parties filed cross-motions for summary judgment with both sides asserting no
genuine issue of material fact. The district court thoroughly analyzed the
arguments and granted the Government’s summary judgment as a matter of
law.
        We review the grant of summary judgment de novo, viewing all of the
record evidence in a light most favorable to, and drawing all reasonable
inferences in favor of, the non-moving party.            Lawyers Title Ins. Corp. v.
Doubletree Partners, L.P., 739 F.3d 848, 856 (5th Cir. 2014).                 Summary
judgment is appropriate only “if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a).
        Appellants argue that foreclosure was inappropriate and the district
court erred by not exercising its discretion to deny the forced sale. Section 7403
allows the Government to enforce a lien against property that a tax debtor



        Boardwalk Investors is not a party to this appeal, but obtained an interest in the
        1

property at issue by purchasing a tax sale title.
                                            2
    Case: 17-30015     Document: 00514226900     Page: 3    Date Filed: 11/06/2017



                                  No. 17-30015
owns by forcing a sale of such property. 26 U.S.C. § 7403(c). The district court
has discretion in deciding whether to allow the foreclosure, but that “is not to
say that they have unbridled discretion.” United States v. Rodgers 103 S. Ct.
2132, 2151 (1983). In Rodgers, the Supreme Court enumerated several factors
for courts to consider in deciding whether or not to allow foreclosure. The
district court considered the facts of the case in light of those factors and
correctly found that they weigh in favor of the forced sale. The Rodgers Court
further explained that the factors do not “constitute an exhaustive list” and the
Court did not “contemplate that they be used as a ‘mechanical checklist’ to the
exclusion of common sense and consideration of special circumstances.”
Rodgers 103 S. Ct. at 2152. Since Appellants failed to show a fact issue, the
district court did not err in ordering the forced sale of the property.
      In the alternative, Appellants urge the court to consider the interests of
non-liable third parties. Andrew Davis, Jr.’s undivided 1/3 interest in the
property is undisputed. However, Appellants contend that S.P. Davis, Sr.’s
children have an interest in the property that is not subject to the
Government’s tax lien. This matter was previously litigated and decided, and
is therefore barred by issue preclusion. Taylor v. Sturgell, 128 S. Ct. 2161,
2171 (2008) (stating that issue preclusion “bars ‘successive litigation of an
issue of fact or law actually litigated and resolved in a valid court
determination essential to the prior judgment,’ even if the issue recurs in the
context of a different claim”).
      AFFIRMED.




                                        3